Title: From George Washington to Brigadier General Charles Scott, 8 July 1779
From: Washington, George
To: Scott, Charles


        
          Dr Sir,
          Head Quarters New Windsor July 8th 1779
        
        I have received your letter of the 20th of June—I can only repeat my chagrin that so much delay attends the preparations for the troops under your command—Such a reinforcement to the Southern army at this instant might give a decisive turn to the fate of affairs in that quarter—The want of it may perhaps involve very affecting consequences—I rely upon your utmost activity to get the troops on as fast as possible.
        I do not recollect precisely what has been done with respect to Surgeons—I believe one or more has been detached from the troops here; but I shall immediately speak to the Surgeon General and direct him to have you supplied—I have also written to the Pay Master General requesting him to take proper measures to have you provided with money.
        Nothing of consequence has lately taken place in this quarter. I am with the greatest regard Dr Sir Your most Obedt servt.
      